Filed 10/17/22 P. v. Cropper CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F083903
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F21909249)
                    v.

 RICKY DEE CROPPER,                                                                       OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from a judgment of the Superior Court of Fresno County. Monica R.
Diaz, Judge.
         Lillian Hamrick, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         * Before     Hill, P. J., Peña, J. and Snauffer, J.
                          STATEMENT OF APPEALABILITY
       This is an appeal following a plea of no contest, raising sentencing issues, and is
authorized by California Rules of Court, rule 8.304(b). It is authorized by Penal Code
section 1237.
                               STATEMENT OF THE CASE
       In a complaint filed December 7, 2021,1 Cropper was charged with criminal
threats (Pen. Code,2 § 422; count 1), and misdemeanor contempt of court in a pending
case (§ 166, subd. (c)(1); counts 2, 3 & 4).
       On December 8, Cropper’s arraignment was continued because he was in the
hospital. He was arraigned the next day, December 9, at which time he pleaded not
guilty. A protective order was filed that day.3 (§ 136.2).
       On December 15, Cropper signed a Felony Advisement, Waiver of Rights, and
Plea Form, pleading no contest to count 1 and the dismissal of the remaining counts in
exchange for a 16-month maximum sentence. The court indicated a “no initial state
prison with release at sentencing, based upon the facts as presented through the People”
on that date. Cropper acknowledged that he had read and initialed the boxes on the
change of plea form and understood the rights he was waiving. There was a stipulated
factual basis for the plea.
       At the sentencing hearing on January 31, 2022, the trial court heard statements
from the victim’s mother, a friend of the victim, and the victim. After hearing these
statements, the court withdrew its indicated sentence and offered Cropper the opportunity


       1   References to dates are to dates in 2021 unless otherwise stated.
       2   All statutory references are to the Penal Code unless otherwise stated.
       3The protective order indicates it was served on Cropper on December 8,
presumably at the arraignment scheduled for that date and subsequently continued to
December 9. Because Cropper was in the hospital on December 8, that service date
appears to be an error. The protective order most likely was served on December 9.


                                               2.
to withdraw his plea; he did not. Cropper made a statement and, following this statement,
the court denied probation, and sentenced Cropper to the mitigated term of 16 months in
state prison. The court awarded him credits in the amount of 109 days and imposed a
$300 restitution fine (§ 1202.4), a $40 court operations assessment fee (§ 1465.8), and a
$30 conviction assessment fee (Gov. Code, § 70373).
                               STATEMENT OF FACTS 4
       The complaint filed on December 7, 2021, alleges that on or about November 25,
2021, Cropper “willfully and unlawfully threaten[ed] to commit a crime which would
result in death and great bodily injury to Jane Doe, with the specific intent that the
statement be taken as a threat.” The complaint further alleges that “the threatened crime,
on its face and under the circumstances in which it was made, was so unequivocal,
unconditional, immediate and specific as to convey to Jane Doe a gravity of purpose and
an immediate prospect of execution.” Finally, the complaint alleges that “Jane Doe was
reasonably in sustained fear of [her] safety and the safety of [her] immediate family.”
                            APPELLATE COURT REVIEW
       Cropper’s appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) The opening brief also
includes the declaration of appellate counsel indicating Cropper was advised he could file
his own brief with this court. By letter on August 25, 2022, we invited Cropper to submit
additional briefing.
       In response to our invitation, Cropper filed a supplemental appellant’s opening
brief on September 29, 2022, which the court has read and considered. Cropper sets forth
a number of complaints about the investigation of the case, the conduct of his counsel,


       4A more detailed description of the facts of the case may be found in the
probation officer’s report. !(CT 34-35)!


                                              3.
and the actions of the trial court judge. Significantly, he never explains why he did not
withdraw his plea and contest the case when that opportunity was explicitly offered to
him by the court at sentencing. He presents no issues that would warrant relief on appeal.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to Cropper.
       We note, however, appellate counsel on May 23, 2022, filed with this court a letter
indicating a letter5 was sent to the trial court judge disputing Cropper’s custody credits.
Counsel’s credit calculation appears correct and is inconsistent with the credits actually
awarded. Although we have no reason to doubt counsel’s calculation, nothing in the
record, other than the probation report, establishes the date on which Cropper was
incarcerated. Accordingly, we cannot order the requested relief but will direct the trial
court to verify the credits.
                                      DISPOSITION
       The judgment is affirmed. The trial court is directed to verify the proper custody
credits were awarded and, if not, to correct the award, issue an amended abstract of
judgment, and forward it to the appropriate parties. (See People v. Rivera (2019)
7 Cal.5th 306, 349; Fares, supra, 16 Cal.App.4th 954.)



       5  The letter filed in this court is simply a purported copy of the letter sent to the
trial court. We judicially notice the filing in this court. (Evid. Code, § 452, subd. (d).)
Appellate counsel informed the trial court, pursuant to People v. Fares (1993)
16 Cal.App.4th 954 (Fares), and People v. Clavel (2002) 103 Cal.App.4th 516, of a
purported error in calculating Cropper’s presentence custody credits. The court awarded
Cropper 109 days (55 actual, 54 good time/work time) based on the probation officer’s
calculation that the period from arrest on December 6, 2021, through the date of
sentencing, January 31, 2022, was 55 actual days, to which was added 54 days of
“conduct” credit. Counsel contends the period from arrest through sentencing was
actually 57 days, to which should be added 56 days of “conduct” credit, for a total of
113 days of presentence credit.


                                              4.